Name: Commission Implementing Regulation (EU) No 803/2014 of 24 July 2014 amending Council Implementing Regulation (EU) No 412/2013 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of ceramic tableware and kitchenware originating in the People's Republic of China
 Type: Implementing Regulation
 Subject Matter: competition;  international trade;  miscellaneous industries;  trade;  Asia and Oceania
 Date Published: nan

 25.7.2014 EN Official Journal of the European Union L 219/33 COMMISSION IMPLEMENTING REGULATION (EU) No 803/2014 of 24 July 2014 amending Council Implementing Regulation (EU) No 412/2013 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of ceramic tableware and kitchenware originating in the People's Republic of China THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), Having regard to Council Implementing Regulation (EU) No 412/2013 of 13 May 2013 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of ceramic tableware and kitchenware originating in the People's Republic of China (2), and in particular Article 3 thereof, Whereas: A. PREVIOUS PROCEDURE (1) On 13 May 2013 the Council imposed a definitive anti-dumping duty on imports into the Union of ceramic tableware and kitchenware (tableware) originating in the People's Republic of China (the PRC) with Implementing Regulation (EU) No 412/2013. (2) In the original investigation a large number of exporting producers from the PRC made themselves known. As a result the Commission selected a sample of Chinese exporting producers to be investigated. (3) The Council imposed individual duty rates on imports of tableware ranging from 13,1 % to 23,4 % on the sampled companies, and 17,9 % on other cooperating companies not included in the sample. (4) The Council also imposed a duty rate of 36,1 % on imports of tableware from Chinese companies which either did not make themselves known or did not cooperate with the investigation. (5) Article 3 of Implementing Regulation (EU) No 412/2013 states that where any new exporting producer of tableware in the PRC provides sufficient evidence to the Commission that: (1) it did not export to the Union ceramic tableware and kitchenware during the investigation period from 1 January 2011 to 31 December 2011 (the investigation period); (2) it is not related to any of the exporters or producers in the PRC which are subject to the anti-dumping measures imposed by that Regulation; and (3) it has actually exported to the Union the product concerned after the investigation period on which the measures are based, or it has entered into an irrevocable contractual obligation to export a significant quantity to the Union; then Article 1(2) of that Regulation can be amended by granting the new exporting producer the duty rate applicable to the cooperating companies not included in the sample, namely the weighted average duty rate of 17,9 %. B. REQUESTS FOR NEW EXPORTING PRODUCER TREATMENT (6) Four companies came forward after the publication of Implementing Regulation (EU) No 412/2013 claiming that they met all three criteria set out above in recital (5) and providing evidence. (7) All four companies are manufacturers and exporters of the product concerned. (8) Three of them were in existence during the original investigation but they did not export to the Union during the original investigation period. (9) The fourth company did not exist during the original investigation and therefore could not have exported during the investigation period. (10) The Commission analysed the evidence submitted by all four companies and it found that each of the four companies meet the three criteria to be considered as New Exporting Producers. Consequently, their names can be added to the cooperating companies not included in the sample as listed in Annex I of Implementing Regulation (EU) No 412/2013. (11) The four companies and the Union industry were informed of the findings of this investigation and were given an opportunity to comment. No comments were received. (12) This Regulation is in accordance with the opinion of the Committee established by Article 15(1) of the basic Regulation, HAS ADOPTED THIS REGULATION: Article 1 The following companies shall be added to the list of exporting producers from the People's Republic of China in Annex I of Implementing Regulation (EU) No 412/2013: Company TARIC additional code Liling Taiyu Porcelain Industries Co., Ltd B956 Liling Xinyi Ceramics Industry Ltd B957 T&C Shantou Daily Chemical Industry Co., Ltd B958 Jing He Ceramics Co., Ltd B959 Article 2 As stipulated in Article 1(3) of Implementing Regulation (EU) No 412/2013, the application of the individual anti-dumping duty rate shall be conditional upon presentation to the customs authorities of the Member States of a valid commercial invoice, which shall conform to the requirements set out in Annex II to that Regulation. If no such invoice is presented, the duty applicable to All other companies mentioned in the table of Article 1(2) of that Regulation shall apply. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 131, 15.5.2013, p. 1.